DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24, 26, 27, 29 and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Schaede et al. (US PG Pub 2013/0213246) in view of Hahne (US Patent 5,275,103).
For claim 22:  Schaede et al. teaches a printing press (see Fig. 1) having at least one printing unit (see Fig. 1, at least coupling of elements 21, 27, a second printing coupling 22, 27 is also shown) that comprises one or more printing couples (21, 27; 22, 27), by means of which sheet-format substrate (see paragraph 17, sheet fed printing press) can be printed on at least one side in at least one printing nip (see Fig. 1, the side facing element 21 in the nip between rollers 21, 27), and having at least one product receiving unit 04, in which the printed sheet-format substrate (see Fig. 1, sheet in printer of Fig. 1) can be collected to form bundles of products or intermediate products (see paragraph 52, received sheets are an intermediate product, a plurality of sheets output by 04 becomes a bundle thereof), wherein in the substrate 35 can be constructed as a rotating cooling cylinder) for guiding and/or conveying the sheet-format substrate (see paragraph 52, cylinder 35 is one of the transport rollers) is located upstream of the product receiving unit 04 (see Figs. 1 and 2, the cylinder 35 is upstream of the receiving unit 04) and downstream of the at least one printing unit (see Fig. 1, well downstream of the printing system 21, 27 but also downstream of coating systems as seen in Figs. 1 and 2) comprising one or more printing couples (at least 21, 27).  Schaede et al. does not teach that at least a first electrode is arranged on and directed toward the substrate path section that runs over a circumferential section of the cooling cylinder, so that when an electric voltage is applied to the substrate path, substrate being guided along the substrate path past the electrode is or can be electrostatically charged.  However, Hahne teaches at least a first electrode 40 arranged on and directed towards the substrate path section (see column 2, lines 25-35) that runs over a circumferential section of the cooling cylinder 10 so that when an electric voltage is applied to the substrate path, the substrate being guided along the substrate path past the electrode being electrostatically charged (see column 2, lines 25-35; the charge controlling the relative position of the substrate relative to the guiding surface of the cooling cylinder) and an assistant substrate positioning device that assists with positioning the substrate against the circumferential surface (see column 1, lines 60-67, electrode and associated devices serve to reduce the air gap and facilitate in improving cooling), which device is integrated into said electrode or is located upstream of the electrode (see column 1, lines 60-67, the operation of the electrode results in this positioning being performed, the claim requirement is broad enough to permit an embodiment where the electrode is the assistance substrate positioning 35.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Schaede et al. to provide the cooling cylinder with an electrode over the substrate path section to apply electric voltage to the substrate to control the position of the web relative to the cylinder to facilitate cooling of the substrate.
For claim 23:  The combination of Schaede et al. and Hahne all of the limitations of claim 23 except that the first electrode lies no more than 60 degree downstream of the point at which the sheet is received from the upstream conveyor device onto the cooling cylinder as viewed in the production direction of rotation and/or is directed toward the surface of the cooling cylinder in the region of the lower half thereof.  However, it would have been obvious to one of ordinary skill in art at the time the invention was made to discover the optimal range for positioning the electrode as within the 60 downstream of the point where the sheet is received from the upstream conveyor device.
For claim 24:  The combination of Schaede et al. and Hahne all of the limitations of claim 22 and Hahne teaches a second electrode 50 directed toward the substrate path on the same cooling cylinder provided between a point at which the substrate runs up onto or is received by the cylinder and the point at which the substrate runs off the cylinder or is transferred to the subsequent conveyor device (see Figure, downstream electrode 50 is provided as the substrate transitions to the next device) and/or at a maximum distance of half +/- 15 degrees between the point at which the substrate runs up onto or is received by said cylinder and the point at 
For claim 26:  The combination of Schaede et al. and Hahne all of the limitations of claim 22 and Hahne teaches a further electrode 50 which acts a discharge electrode (see Figure, electrode provided with immediate downstream devices serving as a discharge electrode), and/or that has the inverse polarity or is grounded or an electrically conductive stripping device is provided.  The combination does not teach that the electrode is arranged at an outer circumference at a distance of no more than 45 degrees from the point of transfer to a conveyor device and follows the cooling cylinder.  However, this distinction can be overcome by a rearrangement of the known parts.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Schaede et al. and Hahne to position the downstream electrode at the transport conveyor device point for the purpose of affecting the charge of the substrate at that point.
For claim 27:  The combination of Schaede et al. and Hahne all of the limitations of claim 22 and Hahne teaches that that the first electrode 40 is arranged on the transport path and spaced apart from the outer circumference of the cooling cylinder 10 (see Figure) spaced apart from the outer circumference of the cooling cylinder such that no physical contact occurs between the substrate sheets 20 transported on the transport path and the electrode 40 (see Figure).
For claim 29:  The combination of Schaede et al. and Hahne all of the limitations of claim 22 and Schaede et al. teaches in that the cooling cylinder has on its outer circumference one or more holding means configured as gripper bars, on which sheet-format substrate can be 05 arranged upstream and configured as a circulating gripper conveyor 05, and/or from which sheet-format substrate can be transferred to grippers of a conveyor device configured as a circulating gripper conveyor or transport cylinder that follows downstream (see Fig. 1, paragraph 44, transport cylinder and gripper conveyor provided with gripper bars, other alternatives not addressed).
For claim 32:  The combination of Schaede et al. and Hahne teaches the printing press of claim 22 and Schaede et al. teaches a drying or curing device 62 provided upstream of the cooling cylinder 35 in the substrate path (See Figs. 1 and 2).
For claim 33:  The combination of Schaede et al. and Hahne teaches the printing press of claim 22 and Schaede et al. teaches that the cooling cylinder 35 and the drying and/or curing device 61, 62 are included as part of a conditioning apparatus 03 (see Fig. 2) and/or (all remaining limitations are recited in the alternative) are arranged in a common frame in the form of a conditioning apparatus embodied as a module and connecting the upstream conveyor line to the intake of the product receiving unit.
For claims 34-36:  The combination of Schaede et al. and Hahne as applied to claims 22, 23 and 26 above teaches the methods of claims 34-36 in routine operation.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Schaede et al. (US PG Pub 2013/0213246) and Hahne (US Patent 5,275,103) as applied to claim 22 above, and further in view of Asemyr (US PG Pub 2003/0178183).
For claim 28:  The combination of Schaede et al. and Hahne all of the limitations of claim 22, but is silent as to whether the cylinder is configured as multi-sectional with respect to the substrate sections to be transported and/or is configured such that coolant can flow through it.  12 through which coolant can flow).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the chill roll in the combination of Schaede et al. and Hahne to provide a configuration through which coolant can flow so as to facilitate cooling of the roll and sheets.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Schaede et al. (US PG Pub 2013/0213246) and Hahne (US Patent 5,275,103) as applied to claim 22 above, and further in view of Raksha et al. (US PG Pub 2005/0106367)
For claim 30:  The combination of Schaede et al. and Hahne teaches all of the limitations of claim 30 except that at least one of the printing couples is configured as a screen printing couple and/or in that an alignment apparatus for aligning magnetic or magnetizable particles contained in an applied coating medium is provided between the printing unit and the guiding or transport means.  However, Raksha et al. teaches an alignment apparatus 202, 222 for aligning magnetic or magnetizable particles in a coating medium provided of a printing device 214, 210 .
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Schaede et al. (US PG Pub 2013/0213246) and Hahne (US Patent 5,275,103) as applied to claim 22 above, and further in view of Tsujita (US PG Pub 2007/0092310).
For claim 31:  The combination of Schaede et al. and Hahne teaches all of the limitations of claim 31 except that the first electrode has a plurality of electrode tips spaced apart from one another as viewed transversely to the direction of transport, and/or can be adjusted in terms of its distance from the transport path, and/or is connected to a generator that supplies a voltage of at least 20 kV.  However, Tsujita teaches provision of an electrode 16, 17 for affecting the charge of a substrate 12 in an image forming device (see Figs. 1 and 2) wherein the electrode 16, 17 has a plurality of electrode tips 17 spaced apart from one another viewed transversely to the direction of transport (see Fig. 3, see paragraph 43).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Schaede et al. and Hahne by providing an electrode with a plurality of transport tips extending transversely to the direction of transport as taught by Tsujita for the purpose of affecting the charge across the entirety of the substrate.
Response to Arguments
Applicant's arguments filed on August 16, 2020 have been fully considered but they are not persuasive. Applicant argues that the amendment to the independent claims distinguishes the claims over the prior art.  However, the embodiment where the recited device is integrated with the first electrode appears to still be met by a combination of the Schaede et al. and Hahne references.  The electrode provided by Hahne performs a positioning function in addition to any other functions.  In the combination, this function is still preserved.  While it is .
Allowable Subject Matter
Claims 37 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As indicated in the response to arguments above, the rejection relies upon any embodiment where the assistance substrate positioning device is integrated into the first electrode and the combination only teaches an electrode which performs the assistance substrate positioning device operation thus constituting both an electrode and an integrated positioning device.  The additional claim language which distinguishes the structure of the positioning device as not being the electrode itself distinguishes the claims from the prior art.  The arguments provided .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851.  The examiner can normally be reached on M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID H BANH/             Primary Examiner, Art Unit 2853